DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, figures 1-20, claims 1-20 in the reply filed on October 25, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2021 (x2) were considered by the examiner.
Examiner notes that the non-US patent references the ancestry of the current application have been considered under 609.02(II)(A)(2). Should Applicant want these non-US patent references listed on the face of any subsequently issued patent, Applicant will need to file these references in compliance with 37 CFR 1.53(b). See MPEP 609.02.


Drawings
Any and all drawing corrections required in the great-grandparent application, 13/924,331, grandparent application, 14/980,147, and parent application, 16/231,066, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the great-grandparent application, 13/924,331, grandparent application, 14/980,147, and parent application, 16/231,066, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,163,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application read upon the claims of the parent U.S. Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 9-13, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (US 2004/0248371 A1) (“Wang”).
Regarding claim 1, Wang teaches at least in figures 6A-9J:
recessing a portion of a semiconductor substrate (51) in a first region of the semiconductor substrate to form a recess (32); 
depositing a bottom dielectric layer (28) over the semiconductor substrate (51) and along a bottom surface of the recess (figure 9c shows this); 
forming a charge storage layer (19) over the bottom dielectric layer (28), 
wherein a portion of the charge storage layer is in the recess and below a top surface of the semiconductor substrate (this is shown in figure 9c); 
performing a planarization to give the charge storage layer (19) and the bottom dielectric layer (28) level top surfaces (¶ 0123, where a CMP is performed; See figure 9D); 
forming a first dielectric layer (29)  over and physically contacting the charge storage layer (19); 
forming a second dielectric layer (a second layer of 29; Per ¶ 0040, 29 can be a plurality of layers such as an ONO layer) over a second region of the semiconductor substrate (figure 9F shows 29 is formed over a plurality of regions of 51); 
patterning the first dielectric layer and the second dielectric layer (29) to form a first stack of layers directly above the recess and a second stack of layers directly above the second region of the semiconductor substrate (figure 7F shows a plurality of stacks above the trench and a plurality of second regions); and 
forming a metal layer (9/38, where 9/38 is a metalized silicon layer) over the first dielectric layer in the first region and over the second dielectric layer in the second region (this is shown in figure 9J), 
wherein after patterning and after forming the metal layer, a first portion of the metal layer comprises a first gate electrode directly above the recess and a second portion of the metal layer comprises a second gate electrode directly above the second region of the semiconductor substrate (this is shown in figure 9J, where 38 is the gate electrode).
Regarding claim 2, Wang teaches at least in figures 6A-9J:
wherein patterning the first dielectric layer and the second dielectric layer (29) is performed before the forming the metal layer (38) (where 29 is patterned in figure 7F, and 38 is patterned in figure 9I).
Regarding claim 5, Wang teaches at least in figures 6A-9J:
wherein an entirety of a topmost surface of the first dielectric layer (29) is above the top surface of the semiconductor substrate(51) (see figure 9H).
	Regarding claim 9, Wang teaches at least in figures 6A-9J:

Claim 9 contains all the limitations of claim 1 with the exception of…
forming a source region and a drain region in the semiconductor substrate and on opposite sides of the bottom dielectric layer to form a memory device, 
wherein an array of memory devices is formed in the memory array region when the memory device is formed.

Wang teaches at least in figures 6A-9J:	
forming a source region and a drain region (22) in the semiconductor substrate (51) and on opposite sides of the bottom dielectric layer (28) to form a memory device (abstract), 
wherein an array of memory devices is formed in the memory array region when the memory device is formed (the region where the memory devices of Wang are formed is the memory array region).
	Regarding claim 10, 
	Claim 10 contains limitations contained in claim 1, and thus is rejected for the same reasons as stated in claim 1. 
Regarding claim 11, 
	Claim 11 contains limitations contained in claim 1, and thus is rejected for the same reasons as stated in claim 1. 
Regarding claim 12, 
Claim 12 contains limitations contained in claim 1, and thus is rejected for the same reasons as stated in claim 1 (Per ¶ 0040, 29 can be a plurality of layers such as a ONO layer).
Regarding claim 13, 
Claim 13 contains limitations contained in claim 1, and thus is rejected for the same reasons as stated in claim 1 (¶ 0123, where a CMP is performed; See figure 9D).
Regarding claim 16, 
	Claim 16 contains limitations contained in claim 1, and thus is rejected for the same reasons as stated in claim 1. 
	Regarding claim 17,
Claim 16 contains limitations contained in claim 1, and thus is rejected for the same reasons as stated in claim 1. Further, the limitations of claim 17 are shown in Wang figure 9C.
Regarding claim 20, 
	Claim 20 contains limitations contained in claim 1, and claim 12, and thus is rejected for the same reasons as stated in claims 1 and 12.



Potentially Allowable Subject Matter
Claims 3-4, 6-7, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Wang does not teach:
further comprising forming a gate spacer physically contacting both the bottom dielectric layer and the first dielectric layer.

However, Wang teaches at least in figure 7H:
The functional equivalent to gate spacers. Figure 7H vertical elements of 34. And, the gate spacer 34 contacts the bottom dielectric layer 28.
However, Wang does not teach the vertical elements of 34 contacts the first dielectric layer 29.

The prior art does not teach that the gate spacers contact the both the bottom dielectric and the first dielectric layer.
Regarding claim 6, Wang does not teach:
Forming a dummy gate layer over the first dielectric layer and over the second dielectric layer.
Claim 6 is directed to forming a trench gate memory device and a transistor. Park et al. (US 7,323,740 B2) (“Park”) teaches forming a memory device and transistor on a substrate. The combination of Wang and Park would require one to replace a memory transistor of Park with the trench memory transistor of Wang. In a device claim this would have been obvious. However, in a method claim Examiner cannot state this would be obvious. This is because there is no reason to include the method steps recited in claim 1 into the device of Park.
Regarding claim 14, Wang does not teach:
wherein simultaneously with the forming the conductive gate over the top dielectric layer, forming an additional conductive gate over the non-recessed region of the semiconductor substrate. 
This is because Wang teaches forming conductive gates on a plurality of memory cells. See also reasons for allowance in claim 6 above. 
	Regarding claim 18,
	Claim 18 is allowed for the same reasons as claim 6 above.
	Regarding claim 19,
	As Examiner understands it the interfacial layer is a different insulating layer from the first dielectric layer. Although they may be made of the same material, they are formed at different times. Under this understanding Wang does not teach the interfacial layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822